DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for priority based on the documents retrieved by the United States Patent and Trademark Office as filed with the World Intellectual Property Organization on 04/27/2018 is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 17 is directed to a system operated by a memory and a processor, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 17 recites a method of organizing human activity by conducting general business interactions of business relations through inventory control by monitoring product placement and sales activities through judging a sales time limit by acquiring information about products on a loading table to determine if the sales time limit of said products has passed.  Specifically, the claims recite:
A processing system comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire product attribute information from a product to which the product attribute information is attached, …; judge whether or not a sales time limit determined based on the product attribute information …; and based on a result of the judging, radiate one of a plurality of types of light onto a bottom surface of the loading table, such that the radiated light is visible on the top surface of the loading table at a location of the product while the product is placed on the top surface of the loading table. 

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations through inventory control by monitoring product placement and sales activities through judging a sales time limit which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as processing system, memory and a processor) as a tool in claim 1 to perform the functions of store, execute, acquire, judge and radiate as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a processing system, memory and a processor merely use a computer as processing system, memory and a processor perform the steps or functions of business relations through inventory control by monitoring product placement and sales activities through judging a sales time limit.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as processing system, memory and a processor) performing functions of store, execute, acquire, judge and radiate that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of a processing system, memory and a processor to perform the steps of store, execute, acquire, judge and radiate amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for business relations through inventory control by monitoring product placement and sales activities through judging a sales time limit.  As discussed above, taking the claim elements separately, the processing system, memory and a processor perform the steps or functions of business relations through inventory control by monitoring product placement and sales activities through judging a sales time limit. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations through inventory control by monitoring product placement and sales activities through judging a sales time limit. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claim 20 further describes the abstract idea of commercial interactions for business relations through inventory control by monitoring product placement and sales activities through judging a sales time limit. These dependent claims do not include additional elements to perform their respective functions of store, execute, acquire, judge and radiate beyond the generic computer components of a processing system, memory and a processor and as disclosed in the respective independent claim that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, this dependent claim is also not patent eligible.  Further, the dependency of this claim on ineligible independent claims 17 also renders dependent claim 20 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-9, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (US Patent Application Publication 2019/0149725 A1) in view of Corona et al. (US Patent Application Publication 2017/0039511 A1) and further in view of Shiee et al. (US Patent Publication 10,384,869 B1).
Regarding Claim 1, and 9 Adato teaches:
A processing system/ method executed by a computer comprising: 
at least one memory configured to store one or more instructions; and 
at least one processor configured to execute the one or more instructions to
(See Adato ¶ [0126-0127] - describes a system for capturing images of products in a retail environment that analyses said images to determine various attributes of said products, wherein said system runs on at least one processor and stores operating instructions and said captured product attributes in memory): 
 radiate laser light towards a product top surface of the loading table (See Adato ¶ [0121-0122] - describes the system using multiple technologies, including laser light, to scan and identify products on shelves base on the captured image information generated from said scanning operation and [0192] - describes the system using product sensors, including light (laser) sensors and image sensors to detect products on shelves, wherein said sensors are located above, below or across an aisle from said shelves), the product having product attribute information attached on a side of the product facing the top surface of the loading table surface (See Adato ¶ [0192] - describes the system using product sensors, including light (laser) sensors to detect products on shelves, wherein said sensors are located above, below or across an aisle from said shelves and [0274] - describes the system using image data to detect attributes of products.  Therefore, with the system having sensors at least below an object on a shelf and said sensors being capable of detecting product attributes from image analysis, said product attributes must be facing the shelf surface supporting said products); 
receive reflected light of the laser light 
generate an image based on the reflected light;
acquire product attribute information about the product based on the image; (See Adato ¶ [0121] - describes the system using multiple technologies, including laser light, to scan and identify products on shelves base on the captured image information generated from said scanning operation); 
judge whether or not a sales time limit determined based on the product attribute information has passed; and  
notify a user10 information indicating a judging result  (See Adato ¶ [0171] - describes the system using projectors, [0237] - describes the system notifying a user through a display (GUI), [0245-0247] - describes the system using input/ output devices, including speakers, [0273] - describes the system gathering contextual information about products including, at least, expiration time information, [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result and [0390] - describes the system sending an alert to a user in the form of an email, which is interpreted as a type of “mailer” because the specification of the instant application does not provide a special definition of said “mailer” type of notification, moreover, the specification defines said notifications as processor driven, thereby being electronic).
Adato does not explicitly teach:
This is taught by Corona (See ¶ [0052] - describes an inventory control system that uses cameras to scan through shelves supporting inventory items to identify products on the other side of said shelves and [0062] - describes the cameras using multiple scanning techniques including laser scanning).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate through surface scanning of inventory items in a system that uses scanning technologies to track inventory items, thereby increasing the accuracy and efficiency of said system.
Adato nor Corona explicitly teach:
bottom surface, by radiating one of a plurality of types of light onto the bottom surface of the loading table, such that the radiated light is visible on the top surface of the loading table at a location of the product while the product is placed on the top surface of the loading table.  This is taught by Shiee (See Col. 23 line 14-26 - describe an inventory control system using multiple types of light wavelengths, including visible light, to monitor inventory locations, Col. 26 line 22 - 44 - describes an inventory control system that uses light emitters to emit light up toward an inventory item on a shelf, wherein said item reflects portions of said emitted light back to optical sensors to indicate to said system that said product is occupying an area of said shelf represented by said reflected light and Fig. 9 - shows the orientation of said light emitters, direction of emitted light, shelf surfaces and an inventory item on said shelf [surfaces]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate light based scanning of inventory items in a system that uses scanning technologies to monitor inventory items, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 3, modified Adato teaches:
The processing system according to claim 1, 
wherein the processor is further configured to execute the one or more programs to:  
20acquire information indicating a loading position of each of one or more products, and display information enabling identification of a loading position of a product past the sales time limit on the loading table, among the one or more products (See Adato ¶ [0133] - describes the system gathering product information of products on shelves in a retail space, wherein said information includes the attributes of product location and product expiration times, which is then sent to a user display to alert said user of needed action to resolve the faulty product condition).
Regarding Claim 4, modified Adato teaches:
The processing system according to claim 1, 
25wherein the processor is further configured to execute the one or more programs to transmit alert information comprising at least one of product identification information related to the product past the sales time limit or a display position of the product to another apparatus (See Adato ¶ [0133] - describes the system gathering product information of products on shelves in a retail space, wherein said information includes the attributes of product location and product expiration times, which is then sent to a user display to alert said user of needed action to resolve the faulty product condition).



Regarding Claim 5, modified Adato teaches:
The processing system according to claim 1, 
30wherein the processor is further configured to execute the one or more programs to: execute a process of acquiring the product attribute information when a preset time is reached, and execute a process of judging whether or not the sales time limit has passed in response to the acquisition of the product attribute information (See Adato ¶ [0166] - describes the system scanning the retail space at preset intervals of time, [0273] - describes the system gathering contextual information about products including, at least, expiration time information and [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result).
Regarding Claim 6, modified Adato teaches:
The processing system according to claim 5, wherein the loading table is a display shelf of the product, and the preset time is set for each display area (See Adato ¶ [0166] - describes the system scanning the retail space [shelves containing products] at preset intervals of time and [0481] - describes the system operating with scanning intervals that can be unique to each product location, among other operating conditions).
Regarding Claim 7, modified Adato teaches:
The processing system according to claim 1, 
wherein the processor is further configured to execute the one or more programs to: execute a process of acquiring the product attribute information in response to a user input, and  
10execute a process of judging whether or not the sales time limit has passed in response to the acquisition of the product attribute information (See Adato ¶ [0247] - describes the system identifying products in images sent to said system from multiple types of user input devices, [0273] - describes the system gathering contextual information about products including, at least, expiration time information and [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result).
Regarding Claim 8, modified Adato teaches:
The processing system according to claim 1, 
wherein the processor is further configured to execute the one or more programs to judge 15whether or not a stock quantity of the product matches the number of pieces of the product attribute information (See Adato ¶ [0234-0237] - describes the system checking in real-time or periodically if the product conditions in a retail space are in compliance with a planogram that may govern a particular product or category of products, wherein said planogram is a prescribed arrangement of product quantity [shelf facing], product location on a shelf and product location within said retail space.  The system then alerts a user of a condition of planogram non-compliance to correct said condition).
Regarding Claim 11, modified Adato teaches:
The processing system according to claim 1, 4Appln. No.: 16/394,461wherein the processor instructs the projector to display the information on the loading table (See Adato ¶ [0171] - describes the system projecting patterns relating to product information on retail shelves and [0195] - describes the system associating light patterns with particular products).
Regarding Claim 12, modified Adato teaches:
The processing system according to claim 11, wherein the processor instructs the projector to display the information at a placement position of the product (See Adato ¶ [0171] - describes the system projecting patterns relating to product information on retail shelves and [0195-0200] - describes the system associating light patterns with particular products and that said patterns are used to determine if a product is in the correct position on a shelf, thereby showing, at least, projection of light onto a product position on a shelf).
Regarding Claim 13, modified Adato teaches:
The processing system according to claim 1, wherein the information includes information of at least one of the product of which the sales time limit has passed or the product of which the sales time limit has not passed (See Adato ¶ [0273] - describes the system using contextual information, including expiration time information, to identify products and [0479] - describes the system using product expiration information to determine if a product is in the correct location, wherein said product is moved from a current location if it is determined to be expired or past a sales time limit).	
Regarding Claim 14, modified Adato teaches:
The processing system according to claim 13, wherein the information includes information of the product for which the processor cannot judge whether or not the sales time limit has passed (See Adato ¶ [0273] - describes the system using contextual information of a product that is not related to a sales time limit, such as a logo, brand name, price, nutrition information, location, discount, etc.).
Regarding Claim 17, Adato teaches:
A processing system comprising: 
at least one memory configured to store one or more instructions; and 
at least one processor configured to execute the one or more instructions to (See Adato ¶ [0126-0127] - describes a system for capturing images of products in a retail environment that analyses said images to determine various attributes of said products, wherein said system runs on at least one processor and stores operating instructions and said captured product attributes in memory): 
acquire product attribute information from a product to which the product attribute information is attached (See Adato ¶ [0192] - describes the system using product sensors, including light (laser) sensors to detect products on shelves, wherein said sensors are located above, below or across an aisle from said shelves and [0274] - describes the system using image data to detect attributes of products.  Therefore, with the system having sensors at least below an object on a shelf and said sensors being capable of detecting product attributes from image analysis, said product attributes must be facing the shelf surface supporting said products), 
judge whether or not a sales time limit determined based on the product attribute information has passed while the product is placed on the top surface of the loading table (See Adato ¶ [0192] - describes the system using product sensors, including light (laser) sensors to detect products on shelves, wherein said sensors are located above, below or across an aisle from said shelves, [0273] - describes the system gathering contextual information about products including, at least, expiration time information,  and [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result); and
based on a result of the judging, (See Adato ¶ [0237] - describes the system using augmented markings on a display area (shelf) to communicate planogram compliance to a user, wherein said markings represent individual product locations for multiple products within a store). 


Adato does not explicitly teach:
the product being placed on a first surface of a loading table having at least some transmissivity.  This is taught by Corona (See ¶ [0052] - describes an inventory control system that uses cameras to scan through shelves that are transparent supporting inventory items to identify products on the other side of said shelves and Fig. 5 - shows a projection path from camera (570) through multiple shelves to products on the opposite side of said shelves).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate through surface scanning of inventory items in a system that uses scanning technologies to track inventory items, thereby increasing the accuracy and efficiency of said system.
Adato nor Corona explicitly teach:
radiate one of a plurality of types of light onto a bottom surface of the loading table, such that the radiated light is visible on the top surface of the loading table at a location of the product while the product is placed on the top surface of the loading table.  This is taught by Shiee (See Col. 23 line 14-26 - describe an inventory control system using multiple types of light wavelengths, including visible light, to monitor inventory locations, Col. 26 line 22 - 44 - describes an inventory control system that uses light emitters to emit light up toward an inventory item on a shelf, wherein said item reflects portions of said emitted light back to optical sensors to indicate to said system that said product is occupying an area of said shelf represented by said reflected light and Fig. 9 - shows the orientation of said light emitters, direction of emitted light, shelf surfaces and an inventory item on said shelf [surfaces]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate light based scanning of inventory items in a system that uses scanning technologies to monitor inventory items, thereby increasing the accuracy and efficiency of said system.

Regarding Claim 18, modified Adato teaches:
The processing system according to claim 1, the at least one processor configured to execute the one or more instructions to: 

(See Adato ¶ [0171] - describes the system using projectors, [0273] - describes the system gathering contextual information about products including, at least, expiration time information, [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result and [0479] - describes the system using product expiration information to determine if a product is in the correct location, wherein said product is moved from a current location if it is determined to be expired or past a sales time limit).
Adato does not explicitly teach:
radiate a first type of light, among the plurality of types of light, radiate a second type of light, among the plurality of types of light.  This is taught by Corona (See ¶ [0080] - describes the use of at least two different types of light used in the inventory scanning process).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple types of light in a system that uses light scanning technologies to track inventory items, thereby increasing the accuracy and efficiency of said system.

Regarding Claim 19, modified Adato teaches:
The processing method according to claim 9, further comprising: 

(See Adato ¶ [0171] - describes the system using projectors, [0273] - describes the system gathering contextual information about products including, at least, expiration time information, [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result and [0479] - describes the system using product expiration information to determine if a product is in the correct location, wherein said product is moved from a current location if it is determined to be expired or past a sales time limit).
Adato does not explicitly teach:
radiating a first type of light, among the plurality of types of light, radiating a second type of light, among the plurality of types of light.  This is taught by Corona (See ¶ [0080] - describes the use of at least two different types of light used in the inventory scanning process).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple types of light in a system that uses light scanning technologies to track inventory items, thereby increasing the accuracy and efficiency of said system.


Regarding Claim 20, modified Adato teaches:
The processing system according to claim 17, the at least one processor configured to execute the one or more instructions to: 

(See Adato ¶ [0171] - describes the system using projectors, [0273] - describes the system gathering contextual information about products including, at least, expiration time information, [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result and [0479] - describes the system using product expiration information to determine if a product is in the correct location, wherein said product is moved from a current location if it is determined to be expired or past a sales time limit).
Adato does not explicitly teach:
radiate a first type of light, among the plurality of types of light, radiate a second type of light, among the plurality of types of light.  This is taught by Corona (See ¶ [0080] - describes the use of at least two different types of light used in the inventory scanning process).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple types of light in a system that uses light scanning technologies to track inventory items, thereby increasing the accuracy and efficiency of said system.

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (US Patent Application Publication 2019/0149725 A1) in view of the Corona et al. (US Patent Application Publication 2017/0039511 A1) and further in view of Institute of Food Technologists (IFT) ("The difference between 'Use-By' 'Sell-By' and 'Best-By' dates." ScienceDaily, 15 April 2015. www.sciencedaily.com/releases/2015/04/150415203336.htm).
Regarding Claim 15, modified Adato teaches:
The processing system according to claim 1, 
Adato does not explicitly teach:
wherein the sales time limit includes the use-by date or the best-before date.  This is taught by IFT (See descriptions of Use-By and Best-By dates).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate use-by or best-by/ before dates in a system that monitors, at least, time sensitive conditions of products for sale, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 16, modified Adato teaches:
The processing system according to claim 15, 
Adato does not explicitly teach:
wherein the sales time limit is a time earlier by a predetermined time period than the use-by date or the best-before date.  This is taught by IFT (See descriptions of Use-By, Best-By and Sell-By dates - describes the use-by and best-by dates as time when the quality of a product starts to decline and a sell-by date as a time when the product typically has one-third of shelf-life remaining before quality of said product starts to decline, thereby making the sell-by date earlier than the use-by or best-by dates).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate use-by, best-by/ before and sell-by dates in a system that monitors, at least, time sensitive conditions of products for sale, thereby increasing the accuracy and efficiency of said system.

Response to Remarks
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claim 17 as being directed to significantly more than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained. Independent claim 17 does not specifically mention any particular structure beyond the use of generic computer components being used in their ordinary capacity such as a processing system, memory and a processor that perform the functions of store, execute, acquire, judge and radiate that amounts to significantly more than an abstract idea nor an integration into a practical application.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:
As described above, the applicant’s claims 1, 3-9, 11-14 and 17 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Corona, Shiee and Institute of Food Technologists in the invention of Adato, as a whole.  
Applicant asserts that Adato does not teach or suggest "notify[ing] a user information indicating a judging result by radiating one of a plurality of types of light onto the bottom surface of the loading table, such that the radiated light is visible on the top surface of the loading table at a location of the product while the product is placed on the top surface of the loading table."  However, Adato comprises an inventory management system that uses laser scanning and imaging technologies to collect product attribute information of products on shelves in retail facilities, wherein said collection can be performed by scanning multiple sides of a product, including the bottom.  Corona comprises an inventory management system that uses similar laser scanning and imaging technologies as Adato, as well as the ability to scan and collect data for products through transparent shelves/ surfaces.  Shiee comprises an inventory management system that uses light emitters and sensors in a shelf that is supporting an inventory item in the same orientation as currently disclosed in the claim limitations of the instant application.  The Institute of Food Technologists teaches perishable item expiration dates in the same nomenclature as the claim limitations of the instant application.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The applicant is reminded that the citation of Adato, Corona, Shiee and Institute of Food Technologists needs to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW S WERONSKI/Examiner, Art Unit 3687                  
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689                                                                                                                                                                                                                                                                                                                                                                                             
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689